Citation Nr: 0837917	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  98-07 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for a medial meniscal tear of the right knee, with traumatic 
arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel





INTRODUCTION

The veteran served on active duty from July 1959 to May 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted the veteran an increased rating, from 10 
to 20 percent, for his service-connected right knee 
disability.  The veteran subsequently initiated and perfected 
an appeal of this disability determination.  

This appeal was originally presented to the Board in 
September 2001, at which time a disability rating in excess 
of 20 percent was denied.  The veteran then filed an appeal 
to the U.S. Court of Appeals for Veterans Claims (Court), 
which issued a September 2003 order vacating the Board's 
decision and remanding the appeal to the Board for further 
consideration.  VA appealed this order to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit), which 
issued an April 2004 order vacating the Court's September 
2003 order, and remanding the appeal to the Court for further 
consideration.  In a July 2004 order, the Court again vacated 
the Board's September 2001 denial and remanded the appeal to 
the Board for further consideration.  This order was again 
appealed to the Federal Circuit, which issued a March 2008 
order affirming the Court's July 2004 order.  The appeal was 
thus remanded to the Board for further consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks a disability rating in excess of 20 percent 
for his medial meniscal tear of the right knee, with 
traumatic arthritis.  During the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
into law, imposing certain duties on VA to notify and assist 
claimants in the development of their claims.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  Specifically, the VCAA provides that VA will assist 
a claimant in obtaining evidence necessary to substantiate a 
claim, and notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  In its July 
2004 order, the Court determined VA had failed to provide 
adequate VCAA notice to the veteran regarding the evidence 
necessary to substantiate his claim.  Therefore, a remand is 
required by the Board to rectify this procedural defect.  

The Board also notes that due to the unfortunate duration of 
this appeal, the medical record has become stale.  The 
veteran was last examined by VA in April 1999, over nine 
years ago.  Where the record does not adequately reveal the 
current state of the claimant's disability, the fulfillment 
of the statutory duty to assist requires a thorough and 
contemporaneous medical examination.  Suttman v. Brown, 5 
Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 
Vet. App. 121, 124 (1991).  Therefore, a new VA examination 
is warranted to assess the current degree of disability 
resulting from the veteran's service-connected right knee 
disability.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be provided with a 
VCAA notice letter regarding his increased 
rating claim for a right knee disability, 
which complies with the notification 
requirements of the VCAA and all relevant 
case law, including Vasquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Such 
letter should advise the veteran of the 
information and evidence needed to support 
an increased rating claim, to include any 
effective date assigned therein, as well 
as the evidence VA would obtain and that 
which the appellant was expected to 
provide.  

2.  The veteran should be scheduled for a 
VA orthopedic examination to determine his 
current degree of disability resulting 
from his right knee disability.  He must 
be given adequate notice of the date and 
place of any requested examination.  The 
claims file and a copy of this remand must 
be made available to the examiner and the 
examiner should indicate in his/her report 
that these records were reviewed.  Any 
necessary tests, including X-rays, should 
be accomplished.  The examiner should 
indicate complete range of motion in 
degrees for the knee and whether the 
veteran experiences additional functional 
loss as a result of painful knee motion, 
instability, weakness, or lack of 
endurance of the knee joint.  The examiner 
should also indicate the presence and 
severity of any lateral instability and/or 
recurrent subluxation in the knee.  Any 
other impairment related to the veteran's 
right knee disability should also be noted 
for the record.  The clinical findings and 
reasons upon which any opinion is based 
should be clearly set forth.  

3.  After undertaking any additional 
development deemed appropriate, and giving 
the veteran full opportunity to supplement 
the record, the RO should then adjudicate 
the veteran's increased rating claim on 
appeal, in light of any additional 
evidence added to the record.  If any 
benefit sought on appeal remains denied, 
the veteran should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

